Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 15 July 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                  
                     Monsieur
                     A Newport Le 15 Juillet 1781.
                  
                  J’ai reçû La Lettre de Votre Excellênce en datte du 11 de ce mois, et la feuille d’avis de Newyork que vous avez bien voulû me faire passer en même tems.  J’etois deja informé de ce quelle contient de plus important, a L’exception cependant de ce qui concerne le Royal Oak, dont je netois instruit que par les bruits publics.  
                  Nous voici arrivés a L’epoque ou nous devons attendre chaque jour Les Secours puissants qui sont annoncés, malgré le desir que j’avois de faire quelque chose d’utile avec L’Escadre seule que je commande;  je Sens quil serois imprudent de hazarder actuellement des entreprises qui pourroient contrarier le plan General, et retarder la jonction des Escadres du Roi sur cette côte.  d’apres cette consideration je me borne a tout disposer pour etre en Etat de me joindre aux forces navales que nous attendons, des que j’aurai avis de Leur approche.  
                  Votre Excellénce est deja informée sans doute par la voye de Fair field de L’entreprise infructueuse que nous venons de faire sur le fort de Loyds Nek.  Le Gouverneur Trumbul, Le Major Talmadge, et D’autres personnes distinguées, nous ayant invités en differents tems a tanter cette Expedition quils regardoient comme facile et avantageuse  J’ai cru que les circonstances actuelles seroient plus favorables que jamais, en consequence j’ai fait partir Le 10 de ce mois au Soir Trois fregattes portant 250 hommes de troupes avec ordre d’aller bruler les batiments et les Magazins des ennemis a la baye d’huntngton, sils trouvoient jour a le faire.  Les fregattes dans leur route, ont eté jointes comme je le prevoyois par plusieurs bateaux américains, et elles ont pris des Guides et des pilotes du lieu a Fairfield  la descente a eté executée le 12 au matin sans aucune opposition, mais Lorsque les troupes se sont presentées devant le fort, elles y ont trouvé une resistance quelles n’etoient pas en etat de vaincre.  le fort etoit palissadé a neuf, tous les refugiés du canton avoient eû le tems de sy rassembler, et nos troupes absolument depourvues de Canon, avoient apeine des haches pour couper les palissades.  dans cet Etat des choses, M. Le Baron d’angely au quel j’avois donné ordre de ne rien hazarder, a pris Le parti tres Sage de se retirer et de se rembarquer, ce quil a execute tranquillement, et sans que les Ennemis ayent cherché a le troubler.  
                  Les fregattes n’ont trouvé dans la baye d’huntugton que deux ou trois petits batiments qui se sont retirés dans la rivierre  lors quils les ont appercus elles tiroient trop d’eau pour tanter de les suivre.  la fregatte L’ariel cependant sest approchée de la barre, et a tiré quelques vol sur ces batiments, les quels probablement ont eté sans effet a cause de la Grande distance, ainsi que les coups de canon qu’une Galere Ennemie a tirés a L’ariel.  
                  Il n’a pas eté possible de bruler aucuns magazins par ce qu’ils sont situés sous la protection du fort.  il eut eté cruel et inutile de mettre le feu a quelques maisons de particuliers, et M. Le Baron Dangely a dedaigné avec raison un pareil trophée, au reste si le ucces de cette Expedition a eté nul, la perte a eté tres peu considerable, elle ne consiste qu’en trois hommes blessés par le canon du fort, dont un Seul dangereusement.  M. Murison jeune officier américain venû de Fair field pour Servir comme volontaire dans L’expedition, et qui sy est conduit avec la plus grande fermeté a eû un bras cassé par une Mitraille.  je fais prendre de lui toutes Sortes de soins, et j’espere que dans peu de tems, il sera en etat de Servir de nouveau sa patrie  
                  Je Suis avec respect Monsieur De votre Excellênce Le Tres humble et Tres obeissant Serviteur 
                  
                     barras
                  
               